Citation Nr: 1741725	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  12-31 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for cavernous angioma, claimed as traumatic brain injury (TBI). 

2.  Entitlement to service connection for a seizure disorder, to include as due to TBI.

3.  Entitlement to service connection for post-chlorine gas exposure, claimed as breathing problems, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness (MUCMI).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active service from November 2002 to October 2003 and from July 2005 to October 2006.  He also had service in the National Guard, including a period of active duty for training from January 2002 to May 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in January 2014.  A transcript of the hearing has been associated with the claims file. 

The Board denied this appeal in a February 2015 decision.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court or CAVC), which issued an order in November 2015 granting a Joint Motion for Remand (JMR) filed by the Veteran and VA's Office of the General Counsel ("the parties").  The Court's order remanded the matter for action consistent with the terms of the JMR.  

In March 2016 the Board remanded these issues for further development, consistent with the terms of the JMR.






FINDINGS OF FACT

1.  The Veteran's cavernous angioma is a congenital disease, and no symptoms associated with it were present in service.  

2.  The Veteran's seizure disorder, variously diagnosed as simple partial seizure, focal epilepsy, and complex partial seizure, is shown to be secondary to cavernous angioma, and is not shown to be incurred in, causally or etiologically related to any disease, injury, or incident in service, to include as a result of a TBI.

3.  The Veteran does not have a currently diagnosed respiratory disability, and does not have objective symptoms of an undiagnosed illness or MUCMI causing respiratory disability.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for cavernous angioma, claimed as TBI, are not met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2016).

2.  The criteria to establish service connection for a seizure disorder, variously diagnosed as simple partial seizure, focal epilepsy, and complex partial seizure, are not met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 3.317 (2016).

3.  The criteria to establish service connection for post-chlorine gas exposure, claimed as breathing problems are not met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran was re-examined in May 2016 in order to adjudicate his service connection claims.  Further, a July 2016 addendum opinion was obtained.  The Board finds that collectively, the VA examination and opinion is adequate because, as discussed below, it is based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it provides details sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board again finds that VA's duty to assist with respect to obtaining an examination and VA opinion has been met. 

Further, as noted, in January 2014, the Veteran was provided an opportunity to set forth his contentions during a hearing before a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the decision review officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board is not required to discuss a potential Bryant problem unless the Veteran raises that issue before the Board. Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Finally, the Board finds that there was substantial compliance with the Board's prior March 2016 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In the March 2016 remand, the Board directed that the agency of original jurisdiction (AOJ) obtain updated private treatment records relevant to the Veteran's seizure disorder from Dr. S., as the Veteran reported that he had an upcoming appointment scheduled with Dr. S. regarding his seizures.  In April 2016 correspondence, the AOJ requested that the Veteran either provide the treatment records from Dr. S. or provide authorization in order for VA to obtain the records.  The Veteran did not respond, nor has he submitted any additional records to support his claims.

The AOJ was also directed to provide new VA examinations relevant to the Veteran's claims.  As noted above, VA examinations were provided in May 2016, and an addendum opinion was obtained in July 2016.

As the AOJ attempted to obtain any outstanding treatment records; and obtained new VA examinations and opinion, the Board finds that there has been substantial compliance with the March 2016 Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, supra.

Analysis

Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The requirement of a current disability is satisfied when the Veteran has a disability near the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Service connection may be granted on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Moreover, if a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (quoting 38 C.F.R. § 3.303(b)).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.

Service connection is provided on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of qualifying chronic disability, such disability includes a) an undiagnosed illness; b) a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms; or c) any diagnosed illness that the Secretary determines in regulations warrants a presumption of service connection.  38 U.S.C.A. § 11117 (a)(2) (West 2014).

Such disability must have become manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021; an undiagnosed illness is one which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (a)(1) (2016); 81 Fed. Reg. 71,382-4 (Oct. 17, 2016).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (c)(3).

The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317 (e)(1).  The "Southwest Asia Theater of operations" refers to Iraq, Kuwait, Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317 (e)(2).  The Persian Gulf War means the period beginning on August 2, 1990, and ending on the date thereafter prescribed by Presidential proclamation or by law.  38 C.F.R. § 3.2.

MUCMI means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317 (a)(1)(B)(ii).

In the case of claims based on illness under 38 U.S.C.A. § 1117, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). When considering lay evidence, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Cavernous Angioma and Seizures

At the outset, the Veteran's seizures are due to the cavernous hemangioma.  Indeed the treatment records, as well as the VA examiner have documented as such.  However, as the Veteran's cavernous hemangioma has not been found to be related to his military service, service connection for seizure disorder cannot be granted on a secondary basis.  See 38 C.F.R. § 3.310 (a).

The Veteran maintains both in statement and his testimony that seizures first started during his service in Iraq beginning with a head injury where he hit his head on the steering wheel of an ATV-type vehicle.  He also contends that the seizures are a manifestation of a cavernous angioma that was discovered after service during a work-up for the seizures.

There is no material dispute that the Veteran has the claimed conditions.  The cavernous angioma was revealed during a work-up at VA beginning in March 2010.  Several brain magnetic resonance imaging scans (MRI), which were conducted in March 2010, June 2011, and August 2012, confirmed a "stable right frontal-parietal vascular malformation likely representing a cavernous angioma."  The Veteran underwent a craniotomy resection of the cavernous malformation in November 2012 at a private medical facility.  This work-up was undertaken due to the Veteran's complaints of "spells" or "seizures," which involved such symptoms as left-side weakness, drooling, and slurred or lost speech.  A VA doctor in March 2011 characterized this condition as "simple partial seizure."  In May 2011, a VA neurologist diagnosed "focal epilepsy."  Shortly thereafter, a VA examiner in October 2011 diagnosed complex partial seizure.  

Likewise, there is no material dispute that the seizure disorder is secondary to the cavernous angioma.  The VA Neurology work-up in May 2011 resulted in an assessment of "focal epilepsy arising from the right temporal region."  (Emphasis added.)  The October 2011 VA examiner concurred that the complex partial seizure was secondary to right cavernous angioma.  

In short, there is no question that the claimed conditions are diagnosed.  There is also no material dispute that the seizure disorder is secondary to the primary disorder, cavernous angioma.  The central issue in dispute in this appeal concerns whether the cavernous angioma and/or seizure disorder arose during service.

The Veteran had two periods of active duty service: from November 2002 to October 2003 and from July 2005 to October 2006.  His service records show that he was in Iraq from September 2005 to September 2006.  He submitted a third party witness statement making it reasonably likely that he did hit his head in Iraq, as alleged.  

As an initial matter, the Board notes that the October 2011 VA examiner characterized the Veteran's cavernous angioma as "congenital" and "congenitally formed."  The VA examiner did not clarify whether this meant it should be considered a congenital defect or a congenital disease.  The parties to the appeal to the Court found the opinion inadequate and pursuant to the November 2015 JMR the Board remanded the matters for action consistent with the terms of the JMR, to include a new VA examination and opinion.  

In a May 2016 VA examination report, the examiner indicated that seizures were a residual of the TBI.  He also noted the Veteran's cavernous angioma is a congenital disease, and that cavernous angiomas have the potential to grow or regress.  He therefore concluded that it is less likely than not that the cavernous angioma was caused by any head injury during service, as head trauma does not cause cavernous angiomas and such is due to a genetic disorder in the majority of the cases.

In a July 2016 addendum opinion, the examiner noted that it is less likely than not that the Veteran's seizure disorder was incurred in or caused by his military service. He noted the treatment records document that the seizures were related to the cavernous hemangioma that was found in an MRI done in March 2010.  The examiner reiterated that cavernous hemangiomas are genetic conditions or can form sporadically and are not caused by a TBI or is a sequela of a TBI.  The examiner indicated that although the Veteran reported that seizures had its onset in 2006-2007, there is no medical documentation to support the Veteran's report.  Further, it was again noted that seizures and initial diagnosis of seizures was first noted in March 2010.  The examiner noted his error during the May 2016 VA examination.  Indeed he stated that the seizures were associated with the TBI, however, he indicated that this was documented in error.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for cavernous hemangioma and seizures.  In this regard, the Board places great probative weight on the May 2016 and July 2016 VA examiner's opinions that the Veteran's disabilities are not related to his service, as there was no probative evidence that a head injury results in a cavernous hemangioma as such is a congenital disease that can form sporadically.  He further noted the Veteran's seizure disorder that was first documented in March 2010, is not a residual of a TBI but is related to the non-service-connected cavernous hemangioma; as medical evidence documents both were first shown on a March 2010 MRI.  As such, the opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed. Moreover, the examiner offered a clear conclusion with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.

The Board notes that the Veteran has generally contended on his own behalf that his cavernous hemangioma and seizures are related to an in-service TBI.  The Veteran is competent to report his symptoms or matters within his own personal knowledge, to include his current symptoms.  In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's cavernous hemangioma and seizures; and any instance of his service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the determination of etiology of cavernous hemangioma and seizures require the interpretation of results found on physical examination and knowledge of the neurological system, as well as whether or not diseases are congenital. 

Therefore, while the Veteran is competent to describe his purported symptoms of a TBI during service as well as its current manifestations, the Board accords his statements regarding the etiology of such disorders little probative value as he is not competent to opine on complex medical questions.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.

With regard to granting service connection on a presumptive basis, the Board notes that there is no medical evidence of record or credible lay evidence of record demonstrating that the Veteran developed a seizure disorder to a degree of 10 percent or more within one year following separation from service.  Indeed, as discussed, both conditions were first noted in March 2010, at least 4 years post service discharge.

With regard to the Veteran's statements and testimony with regards to continuous symptoms since service.  The Veteran's statements cannot be considered reliable evidence of onset during service and continuous symptomatology as they have been inconsistent over time.  

In conflict with his current statements, his service treatment records (STRs) repeatedly document his affirmative denial of any related symptoms.  Noticeably, he completed a Report of Medical Assessment in September 2006 at the end of his service in Iraq.  He marked having no health concerns; he denied having any injures for which he did not seek medical care; and he felt his overall health was "the same."  He signed this Assessment certifying that "the information provided above is true and complete to the best of my knowledge."  In a Post-Deployment Health Assessment completed on the same day, he marked "No" where asked if he had any relevant symptoms that developed during deployment, including weakness, muscle aches, dimming of vision, dizziness, fainting, and lightheadedness.  It was found that there were "[zero] problems," and no referral was indicated.  He completed another Post-Deployment Health Assessment in February 2007, in which he again denied all pertinent symptoms. 

Contemporaneous statements as to a declarant's then-existing physical condition, such as the Veteran's in-service medical history questionnaires, as opposed to current statements of memory or belief to prove the fact remembered or believed, are recognized as possessing circumstantial guarantees of trustworthiness.  See Fed. R. Evid. 803(3).  Furthermore, where records are regularly kept for such a purpose, the absence of any record of an event or condition may be considered affirmative evidence of its nonoccurrence if the condition would normally have been recorded during the regularly conducted activity if it had occurred.  See AZ v. Shinseki, 731 F.3d 1303, 1315-16, 1317-18, n.13 (Fed. Cir. 2013); Fed. R. Evid. 803(6), (7).  

Consistent with these fundamental evidentiary principles, the in-service health assessments must be accepted as the credible and accurate account of his medical condition during service.  Thus, where he was expected to document such symptoms--if they existed--he affirmatively denied such symptoms.  It is particularly significant that he certified the truth of his statements during service.  In short, where he now states that he was having such symptoms as losing speech and muscle spasms in his face, he affirmatively denied having any such symptomatology.  

The post-service evidence further calls into question the overall reliability of his statements, to include testimonial statements.  When he first sought treatment at VA in February 2010, he gave a history of "spontaneous periodic episodes of dysarthria and facial weakness [which] had occurred a few times over the last several weeks."  (Emphasis added.)  A nursing walk-in note from earlier that day likewise shows his report of episodes beginning "about a month ago."  During a VA Neurology consultation the following month, March 2010, it was noted that he had a history of complex partial seizures since 2006.  The next day, however, he gave a history of having his first episode one year prior.  On follow-up with VA Neurology in July 2010, it was noted that he had a seizure disorder "for the past 2 years."  

Statements made while he was seeking treatment for the condition are generally accorded a "guarantee of trustworthiness."  Fed. R. Evid. 701.  Accordingly, it is reasonably expected that he would have consistently reported symptoms beginning during service if such had occurred.  

Overall, as demonstrated by this evidence, the Veteran's account of his history has been inconsistent and contradictory over time.  Therefore, his statements indicating onset during service with continuous symptomatology cannot be found to be reliable evidence supporting a finding that symptoms first started during service.  

In summary, in reaching its determination in this case, as the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply and the claims must be denied.  See 38 U.S.C.A. § 5107 (b).

Respiratory disorder

The Veteran contends that he has a respiratory disability due to an undiagnosed illness as a result of his Gulf War service.  Indeed he reports a respiratory disorder resulting from chlorine exposure during service.  He testified at his Board hearing that this happened as part of his duties to put chlorine in water cisterns to purify the water.  See Board Hr'g Tr. 13.  The powdered chlorine was kept in five-pound buckets, and it had been sitting out in the sun for months.  Id.  The smell "just overwhelmed me so bad that I fell down and I could not breathe probably for a minute.  Then I coughed for hours."  Board Hr'g Tr. 13.  He saw a nurse, but was "done coughing," so was sent back to work.  Board Hr'g Tr. 14.  He had a painter's mask on, but it still affected him.

His STRs document the occurrence of the chlorine gas exposure.  Accordingly, for purposes of this appeal, the Board will assume as true that it occurred. 

Nonetheless, the evidence of record does not demonstrate a current disability resulting from the chlorine gas exposure.

The Veteran underwent a VA examination in October 2011.  The VA examiner reviewed the relevant information.  The examiner also conducted a clinical examination, and a pulmonary function test (PFT) was performed the same day.  The VA examiner diagnosed post-chlorine gas exposure, hospitalized and resolved without residuals.  The examiner concluded, in pertinent part, that the Veteran "was not found to have []  breathing issues due to environmental hazards of the gulf."  The VA examiner noted that the "chlorine gas exposure resulted from [V]eteran[']s job to purify[y] water using chlorine," but found that "[t]here were no residuals of pulmonary injury after release from hospital 2 days after event."  The VA examiner ended by reiterating his opinion that the Veteran's "acute exposure to chlorine gas" cannot be considered "environmental hazards of the Gulf."  

The remaining VA and private outpatient treatment records likewise show the absence of any respiratory symptoms.  Representative of these clinical records, VA notes from February 2010 and March 2011 show that the Veteran denied all respiratory symptoms, including asthma, abnormal chest X-ray, chronic cough and coughing-up blood.  A VA Vascular Surgery Procedure note in February 2010 notes past pulmonary history to be "[a]symptomatic" with normal chest X-ray/PFT

An October 2011 PFT report documents normal spirometry and flow pattern, lung volumes indicate hyperinflation, and diffusing capacity is minimally reduced.

Pursuant to the March 2016 remand, the Veteran was examined in May 2016.  The examiner indicated that all evidence of record was reviewed.  He noted the Veteran's pertinent medical history to the claimed condition with no diagnosis.  The examiner noted that chest x-rays conducted in November 2012 were normal; and that PFT conducted in October 2011 and April 2016 were normal and show no evidence of a lung condition to include pulmonary scarring.  Physical examination was unremarkable and the examiner noted that there is no current respiratory diagnosis.  He reiterated that treatment records are silent for any respiratory condition, and that the Veteran is currently asymptomatic.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328 (1997).  Congress has specifically limited entitlement to service connection for disease or injury to cases where such in-service events have resulted in a current disability.  See 38 U.S.C.A. § 1110.  Thus, without "competent evidence of current disability," there can be no award of service connection.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The Veteran has reported objective signs of respiratory disability that manifested after his return from the Gulf War.  The normal findings on examinations; however; mean that these manifestations have not been shown to a degree of 10 percent.  See 38 C.F.R. §§ 4.96, 4.104 (2016) (containing criteria for a 10 percent rating for pulmonary disability).

As there is no diagnosed respiratory disability and no showing of an undiagnosed illness present to a degree of 10 percent; the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  See 38 U.S.C.A. § 5107 (b).


ORDER

Service connection for cavernous angioma, claimed as TBI is denied. 

Service connection for a seizure disorder, to include as due to TBI is denied.

Service connection for post-chlorine gas exposure, claimed as breathing problems, to include as due to an undiagnosed illness or MUCMI is denied.




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


